Citation Nr: 1527741	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction of the disability rating for residuals of a myocardial infarction from 60 to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter arises before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to an increased disability rating for residuals of a myocardial infarction has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In an August 2012 rating decision, the RO reduced the disability rating for residuals of a myocardial infarction from 60 percent to 30 percent, effective November 1, 2012.

2.  At the time of the reduction in the disability rating, the 60 percent rating had been in effect for a period of less than five years.

3.  The reduction in the disability rating for residuals of a myocardial infarction was based on an inadequate VA examinations.


CONCLUSION OF LAW

The reduction in the disability rating assigned for residuals of a myocardial infarction from 60 percent to 30 percent, effective November 1, 2012, was not proper; restoration of the 60 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.100, 4.104, Diagnostic Code 7006 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Here, the disposition of the claim being decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.  See 38 C.F.R. § 3.105(e).

Rating Reduction 

A Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Here, the 60 percent rating for the Veteran's residuals of a myocardial infarction was in effect from May 9, 2011 to October 31, 2012, which is less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Accordingly, a reduction in this rating is warranted where reexaminations disclose a physical improvement.  38 C.F.R. § 3.344(c).  Nevertheless, before implementing such a reduction, it is still necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

The Veteran's residuals of a myocardial infarction is rated under Diagnostic Code 7006.  38 C.F.R. § 4.104 (2011).  

When evaluating residuals of a myocardial infarction, Metabolic Equivalents (METs) testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or when a 100 percent evaluation can be assigned on another basis.  See 38 C.F.R. § 4.100 (emphasis added).

Under Diagnostic Code 7006, a 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.

At a May 2011 VA examination, the Veteran denied a history of chronic congestive heart failure and his left ventricular ejection fraction was noted to be 70 percent in a January 2007 study.  The examiner did not conduct a diagnostic exercise test, but rather, completed a METs assessment based on the Veteran's responses.  The lowest level of activity at which the Veteran reported symptoms of fatigue and dizziness was at a workload of greater than 3 METs but not greater than 5 METs.

At an October 2011 VA examination, the Veteran again denied a history of chronic congestive heart failure.  His left ventricular ejection fraction was greater than 50 percent and he did not participate in a diagnostic exercise test.  The examiner reported his METs assessment based on the Veteran's self-reported responses.  The lowest level of activity at which the Veteran reported symptoms of dyspnea was at a workload of greater than 5 METs but not greater than 7 METs.

The Board acknowledges the fact that the 60 percent rating was initially assigned without the "required" METs testing prescribed by 38 C.F.R. § 4.100.  That fact, however, cannot be used to justify reducing the appellant based on an October 2011 examination that failed to comply with VA's own regulations.  Roberts v. Derwinski, 2 Vet.App. 387, 390 (1992).  Accordingly, because the October 2011 examination used to reduce the appellant's rating was conducted without the required METs testing, and because there is no evidence that there was a medical contraindication precluding testing; no evidence that left ventricular ejection fraction was 50 percent or less; no evidence of either chronic congestive heart failure or more than one episode of congestive heart failure within the prior year; and no evidence that a 100 percent evaluation could be assigned on another basis, the reduction was based on evidence that failed to comply with VA's own regulation.  As such, the reduction was void ab initio.


ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective November 1, 2012, the 60 percent rating assigned for myocardial infraction, is restored.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


